      Case 1:20-cv-02806-GBD-RWL Document 84 Filed 01/04/21 Page 1 of 4




Via ECF                                                                          January 4, 2021

The Honorable Robert W. Lehrburger
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    Williams v. KuCoin, et al., No. 20-cv-02806 (GBD) (RWL)

Dear Judge Lehrburger:

       We write on behalf of Plaintiff, and consistent with your Honor’s Order (ECF No. 66), to
update the Court on the status of discovery.

        As the Court is aware, Plaintiff has pursued discovery from KuCoin and the Individual
Defendants in this Action (Michael Gan, Johnny Lyu, and Eric Don) through the issuance of
Letters of Request, which were authorized by the Court on December 11, 2020 (ECF No. 72), and
delivered to the Supreme Court of Singapore on December 22, 2020. With respect to the foreign
issuer discovery targets that have not appeared in this District to defend litigation arising out of
the offer and sale of unregistered securities (aelf, ETHLend and TomoChain), Plaintiff—with this
Court’s approval (ECF No. 67)—sought discovery by Letters of Request, which were authorized
by this Court on December 11, ECF No. 72, and delivered to the respective foreign governments
on December 21 and 22, 2020. With respect to OmiseGo, as discussed in Plaintiff’s December 3,
2020, Application for the Issuance of International Letters of Request (Letters Rogatory) (ECF
No. 69), Plaintiff is continuing to evaluate whether it is necessary to proceed with a Letter Rogatory
to OmiseGo (which will involve greater costs) based upon the results of the FRCP subpoenas and
Letters of Request to the other witnesses.

        As indicated in Plaintiff’s discovery plan, to minimize cost on the Proposed Class and
burden on this Court, Plaintiff has sought discovery through Rule 45 subpoenas to the extent
feasible. In particular, in addition to those entities that were indicated as domestic on Plaintiff’s
discovery plan (ECF No. 67), Plaintiff has also sought discovery through Rule 45 subpoenas from
witnesses that have appeared in this District to defend litigation arising out of their offer and sale
of unregistered securities. Specifically, on December 3, 2020, Plaintiff attempted to serve Rule 45
subpoenas on Block.one, Civic, Kyber Network, Quantstamp, Status, and Tron Foundation.
Likewise, and also consistent with Plaintiff’s discovery plan, on December 3, 2020, Plaintiff
served a Rule 45 subpoena on the domestic registered agent of Amazon Web Services, the host of
KuCoin’s website.

       On December 8, 2020, counsel for Status informed Plaintiff’s counsel that he was not
authorized to accept service of the subpoena. Upon Plaintiff’s motion, a Letter of Request was
subsequently authorized by the Court on December 30, 2020 (ECF No. 82). Plaintiff expects to
send the Letter of Request to the Supreme Court of the Canton of Zug, Switzerland during the
week of January 4, 2021.
      Case 1:20-cv-02806-GBD-RWL Document 84 Filed 01/04/21 Page 2 of 4




       On December 9, 2020, counsel for Kyber Network informed Plaintiff’s counsel that it
would not accept service of the subpoena. Upon Plaintiff’s motion, a Letter of Request was
subsequently authorized by the Court on December 30, 2020 (ECF No. 82). Plaintiff expects to
send the signed Letter of Request to the Supreme Court of Singapore during the week of January
4, 2021.

        As of January 4, 2021, Civic, Quantstamp, and Tron Foundation have each objected to all
of Plaintiff’s requests and refused to produce any documents. Each witness raises a number of
boilerplate general objections, which ignore the Court’s prior approval of Plaintiff’s discovery plan
that authorized Plaintiff to seek discovery from each of these targets.

        Additionally, each of Civic, Quantstamp, and Tron Foundation has objected to Plaintiff’s
discovery, claiming that it is intended to be an end-run around the PSLRA discovery stay imposed
in separate actions that some of these very defendants have previously argued are not related to,
and should not be coordinated with, the instant action. As Plaintiff previously described to this
Court (ECF No. 77 at 2), the PSLRA discovery stay in other, unrelated actions does not limit
Plaintiff’s ability to take discovery in this action. The PSLRA stay applies only where a motion to
dismiss is pending. See 15 U.S.C. § 77z-1(b)(1). Since no motion to dismiss has been filed in this
action, no discovery stay applies. Moreover, in light of the deadline this Court has set for the
completion of fact discovery by May 3, 2021 (ECF No. 66), imposing a discovery stay in this
action, based upon other pending actions, would clearly prejudice Plaintiff here. Finally, Plaintiff
is unaware of any authority in this District requiring the imposition of a stay under the PSLRA as
to unrelated actions. Plaintiff intends to seek to meet and confer to the extent possible with Civic,
Quantstamp, and Tron Foundation, to see if the parties can avoid the need for action by the Court.
Should the Parties be unable to reach agreement, Plaintiff may seek relief from the Court.

       On December 21, 2020, Amazon Web Services also objected to Plaintiff’s Rule 45
subpoena, and produced no documents. Plaintiff’s counsel met and conferred with counsel for
Amazon Web Services on December 30, 2020. Plaintiff intends to submit additional IP Address
information to counsel for Amazon Web Services during the week of January 4, 2021, to facilitate
production of responsive information. Plaintiff is hopeful the parties can reach mutual agreement,
but may need to seek the Court’s intervention through a motion to compel.

       A summary of the steps Plaintiff has taken with respect to each discovery target is set forth
below. Plaintiff is available to discuss should the Court have any questions.

    Discovery Target                                        Status

 Defendants: KuCoin,        Letters of Request were authorized by the Court on December 11,
 Michael Gan, Johnny        2020 (ECF No. 72), and delivered to the Supreme Court of
 Lyu, and Eric Don          Singapore on December 22, 2020.

 aelf (issuer of the ELF    A Letter of Request was authorized by the Court on December 11,
 token)                     2020 (ECF No. 72), and delivered to the Supreme Court of
                            Singapore on December 22, 2020.




                                                 2
     Case 1:20-cv-02806-GBD-RWL Document 84 Filed 01/04/21 Page 3 of 4




  Discovery Target                                       Status

Block.one (issuer of the As discussed in Plaintiff’s December 21, 2020, Application for the
EOS token)               Issuance of an International Letter of Request (Letter Rogatory)
                         (ECF No. 78), Plaintiff served a Rule 45 subpoena on Block.one
                         LLC’s registered agent on December 22, 2020. Block.one LLC’s
                         responses and objections to that subpoena are expected tomorrow,
                         January 5, 2021.

                       Upon Plaintiff’s motion, a Letter of Request was subsequently
                       authorized by the Court on December 30, 2020, for discovery from
                       Block.one (ECF No. 83). Plaintiff sent the signed Letter of Request
                       to the Clerk of the Courts, Grand Cayman, Cayman Islands on
                       January 4, 2021.
Civic (issuer of the   Counsel for Civic accepted email service of a Rule 45 subpoena on
CVC token)             December 3, 2020. Counsel for Civic served responses and
                       objections to the subpoena on December 29, 2020, wherein Civic
                       objected to all of the requests, and refused to produce any
                       documents.
ETHLend (issuer of the A Letter of Request was authorized by the Court on December 11,
ETHLend token)         2020 (ECF No. 72), and delivered to the Royal Courts of Justice of
                       the United Kingdom on December 21, 2020.
Kyber Network (issuer On December 3, 2020, counsel for Plaintiff attempted to serve by
of the KNC token)      email a Rule 45 subpoena on counsel for Kyber Network. On
                       December 9, 2020, counsel for Kyber Network informed Plaintiff’s
                       counsel that it would not accept service of the subpoena.

                         Upon Plaintiff’s motion, a Letter of Request was subsequently
                         authorized by the Court on December 30, 2020 (ECF No.
                         82). Plaintiff sent the signed Letter of Request to the Supreme Court
                         of Singapore on January 4, 2021.
OmiseGo (issuer of the   As discussed in Plaintiff’s December 3, 2020, Application for the
OMG token)               Issuance of International Letters of Request (Letters Rogatory) (ECF
                         No. 69), Plaintiff is continuing to evaluate whether it is necessary to
                         proceed with a letter rogatory to OmiseGo (which will involve
                         greater costs) based upon the results of the FRCP subpoenas and
                         Letters of Request to the other witnesses.
Quantstamp (issuer of    Counsel for Quantstamp accepted email service of a Rule 45
the QSP token)           subpoena on December 3, 2020. Counsel for Quantstamp served
                         responses and objections to the subpoena on December 29, 2020,
                         wherein Quantstamp objected to all of Plaintiff’s requests, and did
                         not produce any documents.
Status (issuer of the    On December 3, 2020, counsel for Plaintiff attempted to serve by
SNT token)               email a Rule 45 subpoena on counsel for Status. On December 8,
                         2020, counsel for Status informed Plaintiff’s counsel that he was not
                         authorized to accept service of the subpoena.


                                              3
      Case 1:20-cv-02806-GBD-RWL Document 84 Filed 01/04/21 Page 4 of 4




   Discovery Target                                      Status

                          Upon Plaintiff’s motion, a Letter of Request was subsequently
                          authorized by the Court on December 30, 2020 (ECF No.
                          82). Plaintiff sent the signed Letter of Request to the Supreme Court
                          of the Canton of Zug, Switzerland on January 4, 2021.
 TomoChain (issuer of     A Letter of Request was authorized by the Court on December 11,
 the TOMO token)          2020 (ECF No. 72), and delivered to the Supreme Court of
                          Singapore on December 22, 2020.
 Tron (issuer of the      Plaintiff caused to be served a Rule 45 subpoena upon TRON
 TRX token)               Foundation’s California registered agent on December 11, 2020.
                          Plaintiff agreed to TRON Foundation’s request to extend the
                          deadline for responses and objections to the subpoena to January 4,
                          2021, on which date Tron Foundation objected to all of Plaintiff’s
                          requests and did not produce any documents.
 Amazon Web Services      Plaintiff caused to be served a Rule 45 subpoena on registered agent
                          of Amazon Web Services on December 3, 2020. Amazon Web
                          Services served responses and objections on Plaintiff’s counsel on
                          December 21, 2020. Plaintiff’s counsel met and conferred with
                          counsel for Amazon Web Services on December 30, 2020. Plaintiff
                          intends to submit additional IP Address information to counsel for
                          Amazon Web Services during the week of January 4, 2021, to
                          facilitate production of responsive information.


                                   Respectfully submitted,

/s/ Kyle W. Roche                                         /s/ Jordan A. Goldstein
Roche Cyrulnik Freedman                                   Selendy & Gay, PLLC




                                              4
